Citation Nr: 1427308	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-30 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in pertinent part, denied the Veteran's claim for service connection for bilateral hearing loss.

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals a June 2014 Informal Hearing Presentation submitted by the Veteran's representative.  The remaining documents in Virtual VA consisted of various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.

The Veteran contends that he suffers from hearing loss as a result of his in-service noise exposure.  Specifically, he alleges that he was exposed to noise while working as security policeman on the flight line and that he was exposed to noise at the firing range.  His military occupational specialty is listed as security policeman on his Form DD-214 and an analogous job title is listed as having a moderate probability of noise exposure in the Department of Defense's Duty Military Occupational Specialty Noise Exposure Listing.

In September 2009, a VA audiological evaluation yielded the opinion that the Veteran's hearing loss was less likely than not due to any noise exposure incurred while in service.  The examiner reasoned that the Veteran's hearing was within normal limits at service entrance and separation.  Unfortunately, the VA examiner failed to specifically discuss the Veteran's lay assertions of having hearing loss in service.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) determined that an examination is inadequate where the examiner does not comment on the Veteran's reports of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion.  Therefore, a remand is necessary in order to obtain an addendum opinion that takes the Veteran's contentions into consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the November 2009 audiologist for an addendum opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  If the examiner who drafted the November 2009 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not (at least a 50-50 probability) that the Veteran's current bilateral hearing loss is due to service, including to exposure to acoustic trauma while serving on the flight line as security personnel and/or during weapons qualification training.  

In addressing the questions above, the audiologist must address the Veteran's assertion of having hearing loss since service in 1969, and consider the fact that the Veteran's military duties as a cook are listed in the Department of Defense Duty Noise Exposure Listing as having a moderate probability of noise exposure.  The examiner must also, consider the Veteran's reports of noise exposure in conjunction with his service assigned as security personnel along the flight line and during his weapons training.  The examiner should also address the theory of delayed onset hearing loss. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  After completing the above, and any other development conducted the Veteran's claim must be readjudicated based on the entirety of the evidence, to include the evidence received after the June 2010 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



